DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this application. 
Information Disclosure Statement
    The information disclosure statements (IDS) submitted on October 03, 2019, is compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fang Liu, on February 08, 2021
The application has been amended as follows: 
 In claim 1, line 1, after the term “Formula (1)” please, insert ----, or a salt thereof-----.
In claim 1, at the end of the claim, after the term “group” please, delete “, or a salt thereof” 

In claim 2, line 1, delete the term “of ” and please, insert ----, or a salt thereof according to -----.
In claim 2, at the end of the claim, please, delete “, or a salt thereof” 
In claim 3, line 1, delete the term “of ” and please, insert ----, or a salt thereof according to -----.
In claim 3, at the end of the claim, please, delete “, or a salt thereof” 

PLEASE REPLACE CLAIMS 4-7 WITH THE FOLLOWING:
---------
4.  An agricultural and horticultural pest control agent comprising the compound or a salt thereof according to Claim 1 as an active ingredient.  

5. An agricultural and horticultural fungicide comprising the compound or a salt thereof according to Claim 1 as an active ingredient.  

6.  A method for controlling a plant disease, comprising applying the agricultural and horticultural pest control agent of Claim 4. 

7.  A method for controlling a plant disease, comprising applying the agricultural and horticultural fungicide of Claim 5. -----------

Reasons for Allowance 
The present invention is pyridone products of Formula (1), 
    PNG
    media_image1.png
    110
    127
    media_image1.png
    Greyscale
as defined in claim 1. The invention is also directed to a method of controlling a plant 
    PNG
    media_image2.png
    95
    117
    media_image2.png
    Greyscale
, that are useful as antibacterial agents.  However, JP 60058755. fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed compounds. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 1-7 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:30 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626